  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 1 of 18 PAGEID #: 32




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

RANJITHA SUBRAMANYA, individually
and on behalf of a class of those similarly           Case No.
situated,
                                                      Judge _
               Plaintiff,

       vs.
                                                      PLAINTIFF'S MOTION FOR
UNITED STATES CITIZENSHIP AND                         TEMPORARY RESTRAINING ORDER
IMMIGRATION SERVICES, et al.,                         AND MANDATORY INJUNCTION

               Defendants.


       Plaintiff filed this lawsuit to obtain emergency relief on behalf of herself and a class of

similarly-situated aliens who are legally authorized to work in the United States but are suffering

serious and irreparable harm because Defendants refuse to comply with the law and issue the

physical cards that Plaintiff and class members need to prove that they are authorized to work.

Plaintiff now moves this Court, pursuant to Federal Rule of Civil Procedure 65(b), to issue a

mandatory temporary restraining order that compels Defendants to issue Employment

Authorization Documents (`BADs") immediately, and in no event later than seven calendar days

after the date of the Court's order, to Plaintiff and members of the following proposed class: "All

aliens who reside in the United States and have submitted an Application for Employment

Authorization that has been approved by USCIS, but who have not received an EAD."

        The extraordinary relief of a mandatory temporary restraining order is necessary

because Plaintiffs and class members will otherwise suffer the serious and irreparable harm of

being unable to be hired or to continue working at an existing job, and may permanently lose

their current employment. For example, USCIS approved Plaintiff's Application for
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 2 of 18 PAGEID #: 33




Employment Authorization on April 7, 2020 but, to date, Defendants have not provided her with

the required EAD. As a result, Plaintiff was forced to stop working on June 7, 2020, when her

prior EAD expired. Worse, Plaintiffls employer has warned her that she will permanently lose

her job if she does not provide a valid and unexpired evidence of employment authorization by

August 9, 2020.

        The Court should grant this motion because the verified complaint and accompanying

evidentiary materials establish that: (1) Defendants are required to issue an EAD after approving

an alien's Application for Employment Authorization; (2) Defendants historically have issued

EADs within 48 hours after such approvals; (3) Defendants have significantly slowed or stopped

issuing EADs, apparently because they decided to terminate USCIS's contract with athird-party

printing company without having any alternative in place; (4) Plaintiff and class members have

satisfied the requirements of the Administrative Procedure Act, 5 U.S.C. § 706(1), which

authorizes this Court to compel agency action that has been unlawfully withheld or unreasonably

delayed; and (5) Plaintiff and class members will be irreparably harmed unless the Court issues

the requested mandatory temporary restraining order.

       Plaintiff further requests that the Court grant her motion for class certification, which will

be filed shortly after the filing of this motion, so that the Court can order immediate relief on a

class-wide basis.

       Accordingly, for the reasons stated in the accompanying memorandum in support, and

based upon the evidence set forth in the verified complaint, the declarations filed concurrently

with this motion, and the exhibits thereto, and for good cause shown, this Court should issue the

requested mandatory temporary restraining order attached as Exhibit A. Counsel's declaration




                                                  2
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 3 of 18 PAGEID #: 34




describing the efforts made to provide notice to Defendants' counsel of this lawsuit and motion

for temporary restraining order is attached as Exhibit B.

                                             Respectfully submitted,


                                             s/ Robert H. Cohen
                                             Robert H. Cohen, Trial Attorney (0009216)
                                             Caroline H. Gentry (0066138)
                                             David P. Shouvlin (0066154)
                                             Porter Wright Morris &Arthur LLP
                                             41 South High Street, Suites 2800-3200
                                             Columbus, Ohio 43215
                                             Telephone: 614.227.2066
                                             Email: rcohen(a~porterwri t.com
                                             Email: cgentrv~porterwright.com
                                             Email: dshouvlin(a~porterwri t.com

                                             Counselfor Plaintiff




                                                3
     Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 4 of 18 PAGEID #: 35




                 MEMORANDUM IN SUPPORT OF MOTION
      FOR TEMPORARY RESTRAINING ORDER AND MANDATORY INJUNTION

         On behalf of herself and members of the proposed class, Plaintiff asks this Court to issue

a mandatory temporary restraining order and mandatory injunction that compels Defendants to

comply immediately, and in no event later than seven days from the date of the Court's order,

with their clear and non-discretionary duty of issuing Employment Authorization Documents

(EADs) to aliens whose Applications for Employment Authorization have been approved.

Absent the requested relief, Plaintiff and class members will be seriously and irreparably harmed

by the loss of prospective and current employment. Because of the serious and irreparable nature

of this harm and because Plaintiff and class members are entitled to mandatory injunctive relief

under the Administrative Procedure Act, 5 U.S.C. § 706(1), this Court can and should grant this

motion and issue the requested mandatory temporary restraining order.

I.       STATEMENT OF FACTS.

        A.      The Applicable Regulatory Framework Requires Plaintiff And Class
                Members To Provide USCIS-Issued Employment Authorization Documents
                To Employers Before They Can Lawfully Be Permitted To Work.

        Bylaw, every person or entity that hires an individual for employment must ensure that

the individual provides documentation sufficient to verify their identity and their authorization to

work lawfully in the United States. E.g., 8 U.S.C. § 1324a(a)(1)(B)(i); 8 C.F.R. § 274a.2. Non-

compliant employers face potential civil and criminal penalties. 8 U.S.C. § 1324a(e) and (~; 8

C.F.R. § 274a.10.

        To obtain the documentation necessary to work lawfully in the United States, non-citizen

aliens such as Plaintiff and class members must submit an Application for Employment

Authorization to USCIS. 8 C.F.R. §§ 274a.12(c) & 274a.13(a). The decision to approve these

applications is within USCIS's discretion. 8 C.F.R. § 274a.13(a)(1). Once USCIS has approved
   Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 5 of 18 PAGEID #: 36




such an application, however, USCIS has a mandatory, ministerial, discrete and non-

discretionary duty to issue an EAD to the applicant: "If the application is granted, the alien shall

be notified of the decision and issued an employment authorization document valid for a

specific period and subject to any terms and conditions as noted." 8 C.F.R. § 274a.13(b)

(emphasis added). On its website, USCIS provides the following exemplar of an EAD, which is

a physical card that is approximately the size of a driver's license:l

                                                                               ,m ~~,~a~;rs~     ~NI~f~~IIA~~I~~A~~~~i(~IANfI
                            ~,~.                                 ,~.                                 .,          ~~        ~~ .
                                                                                         0.
                       b 7`E$T M                                                         ~~
                            u~ISY            GMp~ Cwd~
                       '~
                            s.e-aoa•~~~ coo          SRCIY~A~g0i1Ti1                 -sr~ ~x
                                                                                       xaN9"4                 *~aaa+~+mwraiwr~~~+ieir
                                                                                                            A.uw.+.marype..egr~N~awkh.s W~nilt
                            ~cw~.rY W'SM~.                                                                 e..am-..~..os.roae:.a,ca~: z~aa „r, •.Y..s ~..
                                                                           F       t4wlaWhRU71Wal0P5 WpIbCO.I Mta l4g,lW Al41q M006



                               _:
                        ~• ~        MYtMh    'fie.                         IAUSA0000007010SRC0000000701 «
             w ~~~ .        ~s JM! 1l~O 141                                2001012M11051088RA«««««<5
  i                         wafrwn,     I   F717!
                                    Ems:                                   SPECIMEN«TEST<VOID«««««<
                            N~0`F V~1LIb~ FQh        tT4lY TO IBS:


        B.             Although USCIS Approved Plaintiffs Application For Employment
                       Authorization On Apri17, 2020, Defendants Still Have Not Issued The
                       Required EAD To Her, Apparently Because Defendants Decided To
                       Terminate USCIS's Contract With AThird-Party Printing Company.

        Plaintiff Ranjitha Subramanya is a native and citizen of India. (Verified Complaint

("Compl."), ¶ 15.) She was last admitted to the United States as an H-1B nonimmigrant to work

at Nationwide Insurance. (Id.) She applied for and was granted a change of nonimmigrant status

to H-4 as a nonimmigrant dependent of her husband, who is in valid H-1B status and is

employed by American Electric Power. (Id.)

        Plaintiff timely applied for an extension of her H-4 nonimmigrant status and an extension

of her employment authorization on December 23, 2019. (Compl., ¶ 23.) She was notified of

and attended an appointment on January 17, 2020, that permitted USCIS to capture her biometric



~ These images were downloaded from the following URL on July 21, 2020: https://www.uscis.gov/i-9-
centraUform-i-9-acceptable-documents


                                                                       2
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 6 of 18 PAGEID #: 37




identifiers. (Id., ¶ 24.) On April 7, 2020, USCIS approved her applications and extended her H-

4 status and work authorization until June 7, 2023. (Id., ¶ 25.) However, Defendants did not

issue, and still have not issued, the EAD, which is the only document that is legally sufficient to

provide evidence of Plaintiff's employment authorization to an employer. (Id.)

        Historically, USCIS has produced and mailed EADs to successful applicants within 48

hours of the approval. Plaintiff has been waiting for more than 105 days since USCIS approved

her application, however, and she still had not received her EAD. (Compl., ¶ 26.)

       Plaintiff and her counsel have made numerous attempts to implore USCIS to issue the

EAD, all without success. (Id., ¶¶ 27-38.) Senator Rob Portman, acting on behalf of Plaintiff,

also tried but failed to persuade USCIS to issue the EAD. (Id., ¶¶ 33, 36.) On June 2, Senator

Portman advised Plaintiff that USCIS informed him of "significant delays at this time in card

production" and that "USCIS is unable to expedite the production of EAD cards." (Id., ¶ 33; see

also Declaration of Catherine Kang ("Kang Decl."), Exhibit E.) Several weeks later, on July 21,

2020, Senator Porhnan again advised Plaintiff that "[u]nfortunately, according to [USCIS]

officials, they are far behind in card production.... USCIS says that they are unable to expedite

the printing of your card." (Id., ¶ 36; Kang Decl., Exhibit E.)

       Plaintiff was able to continue working at Nationwide Insurance until her prior EAD

expired on June 7, 2020. (Compl., ¶ 7.) She had to stop working after that date because she

lacked a valid and unexpired EAD, even though USCIS has approved her Application for

Employment Authorization. (Id., ¶¶ 4, 7.) Alarmingly, Plaintiffls employer has notified her that

she will lose her job if she does not provide valid, unexpired evidence of her employment

authorization by August 9, 2020. (Id., ¶ 7)
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 7 of 18 PAGEID #: 38




        Defendants' failure or refusal to provide an EAD to Plaintiff is not an isolated example.

Defendants have significantly slowed and/or stopped issuing EADs, resulting in an estimated

backlog of 75,000 EADs. (Compl., ¶~ 6, 42.) One injured class member is Andrea La Manna,

an Italian chess FIDE master who resides in New York. (Declaration of Andrea La Manna ("La

Manna Decl."), ¶¶ 1-2, 4.) Although USCIS approved Mr. La Manna's Application for

Employment Authorization on May 19, 2020, it did not issue an EAD to him. (Id., ¶ 5.) As a

result, Mr. La Manna has been unable to accept a position with New York City Chess, Inc. d/b/a

Chess NYC, has lost two months of wages, and is in a strained financial position. (Id., ¶ 6.)

       Plaintiff, Mr. La Manna, other class members and their counsel have been perplexed by

USCIS's sudden intransigence and refusal to provide EADs they are legally required to provide.

On July 9, 2020, some light was shed on the matter in a Washington Post opinion column titled

"How the Trump administration is turning legal immigrants into undocumented ones." The

author of that column, Catherine Rampell, reports that the problem arose from USCIS's decision

to terminate its contract with a printing company without having a backup plan in place:

       Without telling Congress, the administration has scaled back the printing of
       documents it has already promised to immigrants .... In mid-June, U.S.
       Citizenship and Immigration Services' contract ended with the company that had
       been printing these documents. Production was slated to be insourced, but `the
       agency's financial situation,' USCIS said Thursday, prompted a hiring freeze that
       required it to ratchet down printing.

       Of the two facilities where these credentials were printed, one, in Corbin, Ky.,
       shut down production three weeks ago. The other facility, in Lee's Summit, Mo.,
       appears to be operating at reduced capacity.

       Some 50,000 green cards and 75,000 other employment authorization documents
       promised to immigrants haven't been printed, USCIS said in a statement. The
       agency said it had planned to escalate printing but that it "cannot speculate on
       future projections of processing times." In the event of furloughs —which the
       agency has threatened if it does not get a $1.2 billion loan from Congress — "all
       agency operations will be affected."




                                                n
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 8 of 18 PAGEID #: 39




July 9, 2020 Washington Post Article (emphasis added), copy attached as Exhibit C and

available at https://www.washin ,g_onpost.com/opinions/how-the-trump-administration-is-
                                  t

turning-legal-immigrants-into-undocumented-ones/2020/07/09/1 Sc1 cbf6-c203-11 ea-

9fdd-b7ac6b051 dc8_storte.
                      .

       Ms. Rampell's reporting has been confirmed by the Office of the Citizenship and

Immigration Services Ombudsman, which recently issued the following statement:

       In June 2020, U.S. Citizenship and Immigration Services (USCIS) reduced its
       capacity to print secure documents, such as Lawful Permanent Resident (LPR)
       Cards and Employment Authorization Documents, after it ended a contract with
       an outside company responsible for printing these cards. According to USCIS, it
       intended to hire federal employees to replace the contractors; however, its
       financial situation resulted in a hiring freeze that has impacted the printing of
       these secure cards.

       Stakeholders are submitting requests for case assistance to the Office of the
       Citizenship and Immigration Services Ombudsman (Ombudsman), confirming
       there are delays in receiving these secure documents. USCIS expects these
       backlogs will continue for the foreseeable future. Should there be a furlough of
       USCIS employees on August 3, 2020, card production backlogs will likely
       increase.

July 21, 2020 Ombusdman's Alert: Card Production Delays at USCIS, copy attached as

Exhibit D and available at https://www.aila.org/infonet/cis-ombudsman-provides-update-

on-card-

production#::text=CIS%200mbudsman%20Provides%20Update%20on%20Card%20Pr

oduction%20Delays%20at%20USCIS,-

AILA%20Doc.&text=Individuals%20experiencin~%20a%20delay%20in,a%201ocal%20

USCIS%20field%20office.




                                               5
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 9 of 18 PAGEID #: 40




        C.     Plaintiff And Members Of The Proposed Class Will Be Irreparably Harmed
               Without Immediate Relief.

       Plaintiff and members of the proposed class have suffered and will continued to suffer

irreparable harm if the Court does not issue the requested relief. As noted, both Plaintiff and Mr.

La Manna have been unable to work because of the lack of an EAD, and Plaintiff will lose her

existing job permanently if she cannot provide an valid proof of employment authorization to her

employer by August 9, 2020. Plaintiff and class members cannot be made whole by monetary

relief because the loss of employment opportunities is irreparable; moreover, it is difficult if not

impossible for Plaintiff and class members to sue the United States for lost wages and other

monetary damages. Without a Court order that compels Defendants to issue the lawfully-

required EADs, Plaintiff and class members will continue to suffer serious and irreparable harm.

IL     THIS COURT CAN AND SHOULD REMEDY DEFENDANTS' UNLAWFUL
       AND INJURIOUS FAILURE TO ACT BY COMPELLING AGENCY ACTION
       UNDER THE ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C. § 706(1).

       A.      Plaintiff Meets The Requirements Of 5 U.S.C. § 706(1), Which Provides An
               Effective Judicial Remedy To Plaintiff and Members of the Proposed Class.

       Fortunately, an effective judicial remedy is provided by the Administrative Procedure Act

("APA"), 5 U.S.C. § 551 et seq. The APA not only authorizes, but indeed commands, this Court

to compel Defendants to issue EADs to Plaintiff and class members. Specifically, this Court

"shall compel agency action unlawfully withheld or unreasonably delayed." 5 U.S.C. § 706(1)

(emphasis added). To accomplish this objective, the APA expressly empowers the Court to issue

mandatory injunctive relief. 5 U.S.C. § 703. Because Plaintiff meets all six requirements for

Section 706(1) claims, this Court should issue the mandatory temporary restraining order.

       The first requirement for a Section 706(1) APA claim is that Defendants failed to take a

discrete "agency action" as defined in the statute. Norton v. S. Utah Wilderness Alliance

("SUWA'), 542 U.S. 55, 62-63, 124 S. Ct. 2373, 2379, 159 L.Ed.2d 137 (2004). One discrete


                                                 D
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 10 of 18 PAGEID #: 41




"agency action" is the grant of a "license," which is "the whole or a part of an agency permit,

certificate, approval, registration, charter, membership, statutory exemption or other form of

permission." 5 U.S.C. §§ 551(8), 551(13) & 701(b)(2). Plaintiff meets this first requirement

because the EAD is a "license" as that term is defined in the APA, and Defendants' failure to

issue EADs is therefore an "agency action" within the meaning of the APA.

        The second requirement for a Section 706(1) APA claim is that the agency action at issue

is legally required. SUWA, 542 U.S. at 63, 124 S. Ct. at 2379 (emphasis omitted). Plaintiff

meets this second requirement because the applicable regulation, 8 C.F.R. § 274a.13(b), requires

Defendants to issue EADs after USCIS approves an Application for Employment Authorization.

        The third requirement for a Section 706(1) APA claim is that the agency action at issue

must not be committed bylaw to the discretion of the agency. 5 U.S.C. § 701(a)(2). Plaintiff

meets this third requirement because Defendants have no discretion about whether or not to issue

an EAD. Although USCIS has the discretion to approve or deny an Application for Employment

Authorization, once it approves such an application, it has no choice about whether or not to

issue an EAD. The applicable regulation provides: "If the application is granted, the alien shall

be notified of the decision and issued an employment authorization document valid for a

specific period and subject to any terms and conditions as noted." 8 C.F.R. § 274a.13(b)

(emphasis added). The word "shall" leaves no room for doubt about the non-discretionary nature

of this legal obligation. E.g., Bennett v. Spear, 520 U.S. 154, 175, 117 S. Ct. 1154, 1167, 137

L.Ed.2d 281 (1997) ("[A]ny contention that the relevant provision of 16 U.S.C. § 1536(a)(2) is

discretionary would fly in the face of its text, which uses the imperative `shall."').

       The fourth requirement for a Section 706(1) APA claim is that it involve "final agency

action." 5 U.S.C. § 704. Agency action is "final" if it both "mark[s] the `consummation' of the




                                                  7
 Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 11 of 18 PAGEID #: 42




agency's decision-making process" and is an action "by which `rights or obligations have been

determined,' or from which `legal consequences will flow."' Bennett, 520 U.S. at 177-178, 117

S. Ct. at 1168-1169 (citations omitted). Here, USCIS's approvals of the Applications for

Employment Authorization submitted by Plaintiff and class members constituted "final agency

actions" because those approvals marked the end of USCIS's decision-making process and

determined the rights of Plaintiff and class members, who are now legally entitled to EADs.

Plaintiff has therefore satisfied this fourth requirement.

       The fifth requirement for a Section 706(1) APA claim is that no other adequate remedy is

available in court. 5 U.S.C. § 704. Aside from the APA and the Mandamus Act, 28 U.S.C.

§ 1361, Plaintiff and class members have no other adequate judicial remedy in this Court. As

stated above, they are unable to assert claims for lost wages and other monetary damages against

the United States. Further, they have no right to a judicial appeal of Defendants' refusal to issue

the required EADs. Therefore, Plaintiff has met the fifth requirement.

       The sixth and final requirement for a Section 706(1) APA claim is that no statute

precludes judicial review. 5 U.S.C. § 701(a)(1). Here, there is no provision in the relevant

immigration statutes, e.g., 8 U.S.C. § 1324a, that precludes judicial review of Defendants'

refusal or failure to issue EADs. Accordingly, Plaintiff has met the sixth and final requirement.

       Having satisfied all six requirements of her Section 706(1) APA claim, Plaintiff requests,

on behalf of herself and the proposed class, that the Court compel Defendants to issue every

EAD that they have unlawfully withheld or unreasonably delayed on an immediate basis.

       B.      Defendants Cannot Defeat A Section 706(1) APA Claim By Invoking
               Equitable Defenses Or Financial Woes To Justify Breaking The Law.

       Defendants will likely continue to claim that their hands are tied by a lack of financial

resources and they simply cannot print and issue the required EADs. But as was recently held by
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 12 of 18 PAGEID #: 43




the Fourth Circuit Court of Appeals, the United States cannot invoke equitable defenses or policy

arguments to avoid the mandate in Section 706(1) that requires the Court to compel Defendants

to take required agency action that it has unlawfully withheld. South Carolina v. United States,

907 F.3d 742 (4th Cir. 2018). Thus, Defendants' anticipated reliance on its financial woes or

other equitable defenses will be unavailing as a matter of law.

       In South Carolina, the State of South Carolina sued the United States of America, the

Department of Energy, the National Nuclear Security Administration, and two federal officials

(collectively "DOE") for failing to comply with its statutory obligation to remove plutonium

from South Carolina. The district court issued an order under the APA that compelled DOE to

remove the plutonium within two years. DOE appealed, arguing that the district court wrongly

failed to exercise its equitable discretion and to consider, among other things, its claim that

"compliance with the injunction is simply impossible." 907 F.3d at 753.

       The Fourth Circuit framed the question on appeal as follows: "Does a district court

possess discretion to grant or deny injunctive relief against unlawfully withheld agency action

pursuant to § 706(1)?" 907 F.3d at 754. After a lengthy analysis, the appellate court answered

the question in the negative. Id. at 755-759. Specifically, the Fourth Circuit agreed with the

Ninth and Tenth Circuits—the only other appellate courts to have addressed the issue—that the

plain text of Section 706(1) "mandates the award of injunctive relief when a plaintiff succeeds in

challenging unlawfully withheld agency action. In other words, when a court determines that an

agency has wrongfully withheld alegally-required action . . . the court must award injunctive

relief to secure the agency's compliance." Id. at 758 (emphasis added).

       The Fourth Circuit also rejected DOE's claim that compliance with the injunction was

impossible, for two reasons. First, the court noted that DOE did not produce any evidence
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 13 of 18 PAGEID #: 44




showing that compliance would be "truly impossible." 907 F.3d at 764. Second, the court noted

that DOE could raise its impossibility argument at a later time, during contempt proceedings. Id.

at 765. The court concluded: "Because DOE failed to convince the court that compliance with

the injunction was actually impossible (rather than merely difficult, inconvenient, or potentially

impossible), the court was entitled to order compliance." Id.

       Accordingly, if Defendants continue to claim that USCIS is simply unable to issue

Plaintiff and class members the EADs to which they are legally entitled, this Court must reject

those excuses and instead "award injunctive relief to secure the agency's compliance." South

Carolina, 907 F.3d at 765. Accord Zhou v. FBI Director, Case No. 07-cv-238, 2008 WL

2413896, at *7 (D.N.H. June 12, 2008) (finding it inappropriate to shift the burden of lack of

agency resources onto plaintiff who did not create the problem); Aslam v. Mukasey, 531 F. Supp.

2d 736, 744 (E.D. Va. 2008) (finding that lack of agency resources was not relevant because

"[b]ureaucratic inadequacy is not a justification, especially because the costs of noncompliance

are imposed on the applicant'); Alkeylani v. DHS, 514 F. Supp. 2d 258, 266 (D. Conn. 2007)

("While [lack of resources] may be a legitimate policy crisis, the Court will not excuse

Defendants from their statutory duty and let the cost fall on immigrant plaintiffs").

III.   THE COURT SHOULD ISSUE A MANDATORY TEMPORARY RESTRAINING
       ORDER THAT REQUIRES DEFENDANTS TO IMMEDIATELY PRINT AND
       PROVIDE EADS TO PLAINTIFF AND CLASS MEMBERS.

       Rule 65 governs the issuance of temporary restraining orders and preliminary injunctions.

When ruling on a motion for temporary restraining order ar preliminary injunction, a Court must

balance four factors: (1) whether the movant has a strong or substantial likelihood of success on

the merits, (2) whether the movant will suffer irreparable harm without the relief requested, (3)

whether ganting the relief requested will cause substantial harm to others, and (4) whether the




                                                10
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 14 of 18 PAGEID #: 45




public interest will be served by granting the relief requested. Memphis Planned Parenthood,

Inc. v. Sundquist, 175 F.3d 456, 460 (6th Cir. 1999).

        This Court should grant a temporary restraining order if "it clearly appears from specific

facts shown by affidavit ... that immediate and irreparable injury, loss, or damage will result" to

the applicant. Fed. R. Civ. P. 65(b). The Sixth Circuit has held that "[i]n general, the likelihood

of success that need be shown ... will vary inversely with the degree of injury the plaintiff will

suffer absent an injunction." Friendship Materials, Inc. v. Michigan Brick, Inc., 679 F.2d 100,

105 (6th Cir. 1982) (internal quotation and citation omitted).

       All four factors weigh strongly in favor of granting the temporary restraining order.

       A.      Plaintiff Has Shown A Strong Likelihood Of Success On The Merits Of Her
               Section 706(1) APA Claim.

       Plaintiff has demonstrated a strong likelihood of success on the merits of her Section

706(1) APA claim (Count One). As shown above, she has met all six requirements of that claim,

namely: (1) Defendants have failed to take the discrete "agency action" of issuing EADs, which

are "licenses" within the meaning of the APA; (2) Defendants are legally required to issue EADs

pursuant to 8 C.F.R. § 274a.13(b); (3) Defendants "shall" issue an EAD once an Application for

Employment Authorization is approved, 8 C.F.R. § 274a.13(b), and therefore have no discretion

in the matter; (4) Defendants' approval of the Applications for Employment Authorization

submitted by Plaintiff and class members constitutes "final agency action" that marked the end

of USCIS's decision-making process and conferred rights to EADs on Plaintiff and class

members; (5) no other adequate remedy is available in this Court; and (6) no statute precludes

this Court's judicial review under the APA. Defendants will be unable to contest these factual

and legal conclusions. Accordingly, the first factor weighs strongly in favor of granting the

requested mandatory temporary restraining order.



                                                11
 Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 15 of 18 PAGEID #: 46




        B.      Plaintiff and Members of the Proposed Class Will Suffer Immediate
                Irreparable Harm Without The Relief Requested.

        Plaintiff has also provided "specific facts" from which it "clearly appears" that Plaintiff

and class members will suffer immediate and irreparable injury if the requested restraining order

is not granted. Plaintiff has been unable to work since June 7, 2020, because of the lack of an

EAD, and she does not have any viable path to recovering her lost wages and other damages in a

judicial proceeding against Defendants. If Plaintiff is unable to provide valid and unexpired

proof of employment authorization to her employer by August 9, 2020, which is less than three

weeks away, then she will permanently lose her job. Loss of employment constitutes serious and

irreparable harm.

       Thousands of unnamed class members will also suffer serious and irreparable harm if

they are unable to get hired or keep their job despite USCIS's approval of their Applications for

Employment Authorization, solely because USCIS has refused to provide EADs to them. For

example, Mr. La Manna has already lost two months of wages and he will not be able to accept

employment with Chess NYC until he has received his EAD. Class members have thousands of

similar stories that differ in detail but are alike in kind —all of them either have experienced or

will experience serious and irreparable harm because of Defendants' unlawful and inexcusable

failure to issue EADs so that class members can obtain or keep their employment.

       For these reasons, the second factor weighs strongly in favor of granting the requested

mandatory temporary restraining order.

       C.      Granting The Relief Requested Will Not Substantially Harm Others.

       A mandatory temporary restraining order that compels Defendants to issue the legally-

required EADs will not harm anyone, much less cause substantial harm. It is inconceivable that

Defendants could reasonably argue that being required to follow and comply with the law would



                                                 12
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 16 of 18 PAGEID #: 47




cause them or anyone else to suffer harm. This third factor also weighs strongly in favor of

granting the requested mandatory temporary restraining order.

        D.      The Public Interest Will Be Served By Granting The Requested Relief.

        The public interest will be well-served by granting the requested relief. It is always in the

public's interest to ensure that the federal government complies with the law. Accordingly, this

fourth factor also weighs strongly in favor of granting the requested mandatory temporary

restraining order.

        E.      Plaintiff Notified Defendants' Counsel Of This Motion.

        Plaintiff's counsel made reasonable efforts to notify Defendants' counsel of this motion.

A declaration describing those efforts is attached as Exhibit B.

        F.      The Court Should Not Require Plaintiff To Post A Bond.

        The Court has the discretion to issue the requested relief without requiring Plaintiff to

post a bond. Moltan Co. v. Eagle-Picher Industries, Inc., 55 F. 3d 1171, 1176 (6th Cir. 1995)

("While we recognize that the language of Rule 65(c) appears to be mandatory .. . the rule in our

circuit has long been that the district court possesses discretion over whether to require the

posting of security."). "It is well established in this Circuit that it is within the district court's

discretion to require the posting of security or not." Wood v. Detroit Diesel Corp., 213 Fed.

Appx. 463, 472 (6th Cir. 2007) (affirming $1,500 bond over the defendant's objection).

        When a plaintiff is engaged in public interest litigation, the district court has greater

discretion to waive the requirement of a bond. See Moltan Co., 55 F.3d at 1176; Pharmaceutical

Soc'y v. N. Y. State Dept of Soc. Servs., 50 F.3d 1168, 1174-75 (2d Cir. 1995). It is also

appropriate to waive the bond requirement i£ (1) a plaintiff seeks to enforce federally protected

rights, see Crowley v. Local No. 82, 679 F.2d 978, 1000-1001 (1st Cir. 1982) (no bond required

because a bond would adversely affect enforcement of Title VII), rev'd on otheY grounds, 467


                                                   13
 Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 17 of 18 PAGEID #: 48




U.S. 526 (1984), (2) all four factors of the preliminary injunction standard weigh in favor of the

plaintiff, Ohio State Z~niv. v. Thomas, 738 F. Supp. 2d 743, 757 (S.D. Ohio 2010), or (3) granting

injunctive relief carries no risk of monetary loss to the party enjoined or restrained. See

Americans Unitedfor Separation of Church &State v. City of Grand Rapids, 784 F. Supp. 403,

412 (W.D. Mich. 1990) (no possibility that material damages would follow from grant of

injunction preventing erection of Menorah on public plaza).

       All of these factors weigh in favor of the Court exercising its discretion to not require a

bond in this case. This class action constitutes public interest litigation that seeks to vindicate

important federal rights for aliens, who are members of a suspect class and are suffering serious

and irreparable harm because of Defendants' failure to comply with the law. In addition, all four

factors weigh strongly in favor of granting the requested relief. Finally, the requested injunctive

relief will not materially damage Defendants. For all of these reasons, Plaintiff requests that the

Court dispense with the bond requirement.

IV.    CONCLUSION.

       For the reasons stated, Plaintiff requests that the Court grant this Motion and issue the

proposed order attached as Exhibit C.

                                               Respectfully submitted,

                                               s/ Robert H. Cohen
                                               Robert H. Cohen, Trial Attorney (0009216)
                                               Caroline H. Gentry (0066138)
                                               David P. Shouvlin (0066154)
                                               Porter Wright Morris &Arthur LLP
                                               41 South High Street, Suites 2800-3200
                                               Columbus, Ohio 43215
                                               Telephone: 614.227.2066
                                               Email: rcohen(a~porterwri ht.com
                                               Email: c entrv(a~porterwright.com
                                               Email: dshouvlin(a~porterwri ht.com

                                               Counselfor Plaintiff


                                                 14
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2 Filed: 07/22/20 Page: 18 of 18 PAGEID #: 49




                                     CERTIFICATE OF SERVICE

             I certify that a copy of the foregoing was served on this 22nd day of July 2020 via email

and U.S. first class mail, postage prepaid on the following counsel:

                                   USCIS
                                   Office of the Chief Counsel
                                   20 Massachusetts Avenue, NW
                                   Room 4210
                                   Washington, DC 20529
                                   uscis.serviceofprocess(a~uscis.dhs.~

                                   and

                                   Christopher R. Yates
                                   Dept. of Justice
                                   U.S. Attorney's Office
                                   303 Marconi Blvd., Suite 200
                                   Columbus, OH 43215
                                   Christopher.Yates~a~,usdoj.~ov




                                                  s/ Robert H. Cohen
                                                  Robert H. Cohen




13505507v1




                                                     15
